ORDER
PER CURIAM.
On July 24, 2014, this court dismissed-in-part and affirmed-in-part the above-captioned appeals. Mr. Potter has now filed a “Motion for an Order to Show Cause,” a “Motion to Challenge Jurisdiction in the United States Court of Appeals for the Federal Circuit,” and a “Motion for Relief from Judgment.”
To the extent that Mr. Potter is seeking reconsideration of this court’s July 24, 2014 order, he has not shown entitlement to relief.
Accordingly,
*1011It Is Ordered That:
All pending motions are denied.